DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 26 recites “wherein the extender tabs are each monolithically formed.”
Claim 27 recites “wherein the second portion is monolithically formed with the second portion.”
Claim 37 recites “wherein the first portion is permanently fixed relative to the second portion.”
Claim 38 recites “wherein the cavity is permanently fixed relative to the slots.”
Claim 39 recites “the second portion being monolithically formed with the first portion;”
Claim 40 recites “the second portion being monolithically formed with the first portion;”
The specification does not recite these limitations. Appropriate correction is required.
Claim Objections
Claims 21-40 are objected to because of the following informalities:  In Line 1 of each claim, the word “instrument” should be replaced with the word --assembly-- or --system-- since the claims are drawn to both the surgical instrument (connector 12) and the bone fastener (pedicle screw 100).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 37 & 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 37 recites “wherein the first portion is permanently fixed relative to the second portion.” which seeks to introduce new matter as this limitation is not recited in the specification and was added into the new set of claims filed in the preliminary amendment on 03/30/21. Appropriate correction is required.
Claim 38 recites “wherein the cavity is permanently fixed relative to the slots.” which seeks to introduce new matter as this limitation is not recited in the specification and was added into the new set of claims filed in the preliminary amendment on 03/30/21. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27, 33 & 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation “wherein the second portion is monolithically formed with the second portion.” which renders the claim indefinite as it is unclear how the second portion can be monolithically formed with itself. For purposes of examination, the limitation is being interpreted as “wherein the second portion is monolithically formed with the first portion”. Appropriate correction is required.
Claim 33 recites the limitation “wherein the second portion includes a central rail and outer rails, the rails defining the slots.” which renders the claim indefinite as it is unclear which rails are being referred to since the claim recites a central rail and outer rails. Do the central rail and outer rails together define the slots, or do the outer rails define the slots? Appropriate correction is required. 
Claim 38 recites “wherein the cavity is permanently fixed relative to the slots.” which renders the claim indefinite as it is unclear how a cavity can be permanently fixed relative to slots and the specification does not disclose this limitation so it is unclear what is meant by this limitation in the claim. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-25, 28, 32-33 & 35-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson (US PG Pub No. 2008/0091213).
Regarding Claims 21-22, Jackson discloses a surgical system (Figs. 25-38, Paragraphs [0095-0098]) including a surgical instrument (stabilizer 22, Figs. 29-32) comprising: a first portion (central portion of 22 immediately surrounding central bore 250, Fig. 31) defining a cavity (central bore 250, Fig. 31) configured for disposal of a first implant support member (set screw 9, Figs. 33-36, Paragraphs [0097 & 0106]), the cavity defining a longitudinal axis (vertical axis running through central bore 250); and a second portion (left and right peripheral portions of 22 outside of central bore 250, Fig. 31) including spaced apart first and second axial slots (elongated bores 252 in 22, Fig. 32), the slots each being offset from the longitudinal axis (Figs. 31-32), the second portion being engageable with a second implant support member (lock pins 49 of elongate members 10 & 12, Figs. 33-34) to orient the second implant support member with the slots (Figs. 33-34) such that the second implant support member is connectable (within 10 & 12, Fig. 33) with the first implant support member (Paragraph [0097 & 0106]); wherein the first implant support member includes a cap (9, Figs. 34-36) and the second implant support member includes a pair of extender tabs (elongate members 10 & 12) configured for attachment with the cap (Fig. 33).
Regarding Claims 23-25, Jackson discloses wherein the extender tabs each include opposite proximal (free upper ends of 10 & 12 near 22, Fig. 34) and distal ends (lower ends of 10 & 12 near receiver 172, Fig. 34), the distal ends each being configured for engagement with a bone screw receiver (receiver 172, Fig. 33, Paragraph [0086]) having a bone screw shaft (bone screw shank 170, Fig. 33, Paragraph [0086]) rotatably coupled thereto, the proximal ends each including spaced apart tips (upper ends 58, 58a of 10 & 12) attachable with the cap (via channel 101, Paragraphs [0086, 0097, 0106]).
Regarding Claim 28, Jackson discloses wherein the first portion includes a body (upper and lower portions 254 & 256, Fig. 32, Paragraph [0095]), the body including opposite proximal (275) and distal walls (274) and a side wall (cylindrical surface 278, Fig. 32) connecting the proximal wall to the distal wall (Fig. 32), a cutout (circular aperture for 260, Fig. 31) in the side wall defining a tab (spring retainer 260, Paragraph [0095], Fig. 31), the tab being movable relative to the side wall to prevent axial translation of the first implant support member (See Fig. 18 for example of spring retainer 160, Paragraph [0083]).
Regarding Claim 32, Jackson discloses wherein the first portion includes a body (upper portion 254, Fig. 32, Paragraph [0095]), the body including opposite proximal (right third portion of cylindrical surface 278, Fig. 32) and distal walls (left third portion of cylindrical surface 278, Fig. 32) and a side wall (central third portion of cylindrical surface 278, Fig. 32) connecting the proximal wall to the distal wall (Fig. 32), the body comprising a circular bore (circular aperture for 260, Fig. 31) extending through the proximal wall, the bore being in communication with the cavity (Fig. 32).
Regarding Claim 33 & 35 as best understood, Jackson discloses wherein the second portion includes a central rail and outer rails, the rails defining the slots, wherein the central rail is positioned between the outer rails (See examiner annotated Fig. 32 below). 

    PNG
    media_image1.png
    389
    386
    media_image1.png
    Greyscale

Regarding Claim 36, Jackson discloses wherein a distal end of the first portion is coupled to a proximal end of the second portion (first and second portions are continuous with one another as seen in Fig. 31).
Regarding Claim 37, Jackson discloses wherein the first portion is permanently fixed relative to the second portion (first and second portions are continuous with one another as seen in Fig. 31).
Regarding Claim 38, Jackson discloses wherein the cavity is permanently fixed relative to the slots (Figs. 31-32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26-27 & 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US PG Pub No. 2008/0091213) in view of Reitblat et al. (US Patent No. 9,408,716).
Regarding Claim 26, Jackson discloses the claimed invention as stated above in claim 21, except wherein the extender tabs are each monolithically formed. Paragraph [0074] states that ‘The elongate members 10 and 12, stabilizer 22, lock pins 49 and other cooperating tooling may be made from a variety of suitable materials, including but not limited to metals, metal alloys, plastics, polymers, composites and blends thereof. For example, the tool components may be made from stainless steel, titanium, polymer blends that may be carbon reinforced, such a polyetheretherketone (PEEK) and or other radiolucent or non-radiolucent materials. In certain embodiments the members 10 and 12 may be rigid and in other embodiments, more flexible, allowing for bending of the members 10 and 12 and associated pins 49 without compromising strength of the components or attachment to a cooperating bone anchor.” Furthermore, it does appear from Figs. 33-34 that the elongate members 10 & 12 are one-piece unitary members but the specification does not specifically disclose that 10 & 12 are monolithically formed. 
Reitblat et al. discloses a spinal fusion implant system (Figs. 2A-2B) comprising a pedicle screw (32) with a yoke (42) attached to the head (35) of the screw and elongate blade extensions (56/63) attached to and extending from the yoke, and Col. 9, Line 51 -Col. 10, Line 23 further states that “the blades 56 of the passageway devices 31 are integrally connected to the cages 42 in the monolithic blade-screws 60. Such blade-screws 60 may be constructed by fabricating each cage 42 with its respective passageway device 31 as one piece. For example, a cage 42 with two blades 56 extending therefrom may be machined out of a single piece of material. In another example, the cage 42 with both blades 56 may be cast or molded as a unitary component.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the extender tabs of Jackson to be monolithically formed with the receiver as taught by Reitblat et al. so that the components can be machined from a single piece of material in an efficient manufacturing process. 
Regarding Claim 27 as best understood, Jackson discloses the claimed invention as stated above in claim 21, except wherein the second portion is monolithically formed with the first portion. Paragraph [0074] states that ‘The elongate members 10 and 12, stabilizer 22, lock pins 49 and other cooperating tooling may be made from a variety of suitable materials, including but not limited to metals, metal alloys, plastics, polymers, composites and blends thereof. For example, the tool components may be made from stainless steel, titanium, polymer blends that may be carbon reinforced, such a polyetheretherketone (PEEK) and or other radiolucent or non-radiolucent materials.” Furthermore, it does appear from Figs. 31-32 that each portion 254 & 256 of the stabilizer 22 is a one-piece unitary member but the specification does not specifically disclose that 22 is monolithically formed. 
Reitblat et al. discloses a spinal fusion implant system (Figs. 2A-2B) comprising a pedicle screw (32) with a yoke (42) attached to the head (35) of the screw and elongate blade extensions (56/63) attached to and extending from the yoke, and Col. 9, Line 51 -Col. 10, Line 23 further states that “the blades 56 of the passageway devices 31 are integrally connected to the cages 42 in the monolithic blade-screws 60. Such blade-screws 60 may be constructed by fabricating each cage 42 with its respective passageway device 31 as one piece. For example, a cage 42 with two blades 56 extending therefrom may be machined out of a single piece of material. In another example, the cage 42 with both blades 56 may be cast or molded as a unitary component.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the upper and lower portions of the stabilizer of Jackson to each be monolithically formed as taught by Reitblat et al. so that each portion is machined from a single piece of material in an efficient manufacturing process. 
Regarding Claim 39, Jackson discloses a surgical system (Figs. 25-38, Paragraphs [0095-0098]) including a surgical instrument (stabilizer 22, Figs. 29-32) comprising: a first portion (central portion of 22 immediately surrounding central bore 250, Fig. 31) defining a cavity (central bore 250, Fig. 31) defining a longitudinal axis (vertical axis running through central bore 250); a cap (set screw 9, Figs. 33-36, Paragraphs [0097 & 0106]) disposed in the cavity (during insertion of 9 through 101 when passing 22, Fig. 30); a second portion (left and right peripheral portions of 22 outside of central bore 250, Fig. 31) including spaced apart first and second axial slots (each of the left side and right side elongated bores 252 in 22, Fig. 32), the slots each being offset from the longitudinal axis (Figs. 31-32); a first extender (elongate member 10 including corresponding lock pins 49, Figs. 30 & 33-34) positioned in the first slot (Fig. 29) such that a proximal end of the first extender (upper half of 10 and pins 49, Fig. 34) is connected to the cap (during insertion of 9 within 101 as seen in Fig. 30); and a second extender (elongate member 12 including corresponding lock pins 49, Figs. 30 & 33-34) positioned in the second slot (Fig. 29) such that a proximal end of the second extender is connected to the cap (during insertion of 9 within 101 as seen in Fig. 30).
Jackson does not disclose wherein the second portion is monolithically formed with the first portion. Paragraph [0074] states that ‘The elongate members 10 and 12, stabilizer 22, lock pins 49 and other cooperating tooling may be made from a variety of suitable materials, including but not limited to metals, metal alloys, plastics, polymers, composites and blends thereof. For example, the tool components may be made from stainless steel, titanium, polymer blends that may be carbon reinforced, such a polyetheretherketone (PEEK) and or other radiolucent or non-radiolucent materials.” Furthermore, it does appear from Figs. 31-32 that each portion 254 & 256 of the stabilizer 22 is a one-piece unitary member but the specification does not specifically disclose that 22 is monolithically formed. 
Reitblat et al. discloses a spinal fusion implant system (Figs. 2A-2B) comprising a pedicle screw (32) with a yoke (42) attached to the head (35) of the screw and elongate blade extensions (56/63) attached to and extending from the yoke, and Col. 9, Line 51 -Col. 10, Line 23 further states that “the blades 56 of the passageway devices 31 are integrally connected to the cages 42 in the monolithic blade-screws 60. Such blade-screws 60 may be constructed by fabricating each cage 42 with its respective passageway device 31 as one piece. For example, a cage 42 with two blades 56 extending therefrom may be machined out of a single piece of material. In another example, the cage 42 with both blades 56 may be cast or molded as a unitary component.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the upper and lower portions of the stabilizer of Jackson to each be monolithically formed as taught by Reitblat et al. so that each portion is machined from a single piece of material in an efficient manufacturing process. 
Regarding Claim 40, Jackson discloses a surgical (system Figs. 25-38, Paragraphs [0095-0098]) including a surgical instrument (stabilizer 22, Figs. 29-32)  comprising: a first portion (central portion of 22 immediately surrounding central bore 250, Fig. 31) defining a cavity (central bore 250, Fig. 31) defining a longitudinal axis (vertical axis running through central bore 250); a cap (set screw 9, Figs. 33-36, Paragraphs [0097 & 0106]) disposed in the cavity (during insertion of 9 through 101 when passing 22, Fig. 30); a second portion (left and right peripheral portions of 22 outside of central bore 250, Fig. 31) including spaced apart first and second axial slots (each of the left side and right side elongated bores 252 in 22, Fig. 32), the slots each being offset from the longitudinal axis (Figs. 31-32); a first extender (elongate member 10 including corresponding lock pins 49, Figs. 30 & 33-34) positioned in the first slot (Fig. 29) such that a proximal end of the first extender is connected to the cap (upper half of 10 and pins 49, Fig. 34); a second extender (elongate member 12 including corresponding lock pins 49, Figs. 30 & 33-34) positioned in the second slot (Fig. 29) such that a proximal end of the second extender is connected to the cap(during insertion of 9 within 101 as seen in Fig. 30); a bone screw receiver (receiver 172, Fig. 33, Paragraph [0086]) coupled to distal ends of the extenders (Fig. 34); and a bone screw shaft (bone screw shank 170, Fig. 33, Paragraph [0086]) coupled to the bone screw receiver such that the bone screw shaft is rotatable relative to the bone screw receiver (Paragraph [0086]).
Jackson does not disclose wherein the second portion is monolithically formed with the first portion. Paragraph [0074] states that ‘The elongate members 10 and 12, stabilizer 22, lock pins 49 and other cooperating tooling may be made from a variety of suitable materials, including but not limited to metals, metal alloys, plastics, polymers, composites and blends thereof. For example, the tool components may be made from stainless steel, titanium, polymer blends that may be carbon reinforced, such a polyetheretherketone (PEEK) and or other radiolucent or non-radiolucent materials.” Furthermore, it does appear from Figs. 31-32 that each portion 254 & 256 of the stabilizer 22 is a one-piece unitary member but the specification does not specifically disclose that 22 is monolithically formed. 
Reitblat et al. discloses a spinal fusion implant system (Figs. 2A-2B) comprising a pedicle screw (32) with a yoke (42) attached to the head (35) of the screw and elongate blade extensions (56/63) attached to and extending from the yoke, and Col. 9, Line 51 -Col. 10, Line 23 further states that “the blades 56 of the passageway devices 31 are integrally connected to the cages 42 in the monolithic blade-screws 60. Such blade-screws 60 may be constructed by fabricating each cage 42 with its respective passageway device 31 as one piece. For example, a cage 42 with two blades 56 extending therefrom may be machined out of a single piece of material. In another example, the cage 42 with both blades 56 may be cast or molded as a unitary component.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the upper and lower portions of the stabilizer of Jackson to each be monolithically formed as taught by Reitblat et al. so that each portion is machined from a single piece of material in an efficient manufacturing process. 

Allowable Subject Matter
Claims 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  Jackson discloses the claimed invention as stated above, but fails to disclose the surgical instrument tab being positioned entirely between the proximal and distal walls, and spaced apart moveable tabs defined by spaced apart cutouts in the side wall for preventing axial translation of the first implant support member. Furthermore, there is no reasonable motivation to modify Jackson with Reitblat et al. or another reference disclosed herein without destroying the invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775